Title: To Thomas Jefferson from Nathaniel Macon, 17 November 1803
From: Macon, Nathaniel
To: Jefferson, Thomas


               
                  Sir
                     
                  17 Novr. 1803
               
               Mr. Finley coming in this morning, prevented my informing you, that John Hay & Robert Cochran both live in or very near to Fayetteville, and that Robert Troy lives in the county of Anson, about 40 miles distant from Fayetteville
               I am Sir Yr. most obt sert—
               
                   Nathl Macon
               
            